Name: Commission Regulation (EEC) No 3475/90 of 29 November 1990 concerning the stopping of fishing for cod by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 90 Official Journal of the European Communities No L 336/61 COMMISSION REGULATION (EEC) No 3475/90 of 29 November 1990 concerning the stopping of fishing for cod by vessels flying the flag of Spain from 23 November 1990 ; whereas it is therefore neces ­ sary to abide by that date, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 4055/89 of 19 December 1989 fixing catch possibilities for 1990 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention (3), provides for cod quotas for 1990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of NAFO zone 3 NO by vessels flying the flag of Spain or registered in Spain have reached the quota allocated for 1990 ; whereas Spain has prohibited fishing for this stock as Article 1 Catches of cod in the waters of NAFO zone 3 NO by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1990. Fishing for cod in the waters of NAFO zone 3 NO by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1990 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 2?. 7. 1987, p . 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. (3 OJ No L 389, 30. 12. 1989, p. 67.